Case 1:18-cv-02921-.]I\/|F Document 458 Filed 11/01/18 Page 1 of 1

AO 458 [Rev. 06»"09} Appcara.nce ofCo\msel

UNITED STATES DISTRICT COURT

 

 

for the
Southern District of New York E
State of New York )
mfan )
v. ) Case No. 18-CV-2921
United States Department of Commerce. et al )
Defendam )
APPEARANCE OF COUNSEL

To: 'l`he clerk of court and all parties of record
I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

P|aintiff the State of New Y'ork

Date: m 11;01;2018 %_ /

Attcmey ’s signature

 

David E. Nachrrlarl 1764562

Prt'med name and bar number
Of¢ice of the Attorney Genera| of the State of New
Yorl<
28 Liberty
New Yorkl NY 10005

Address

 

david.nachman@ag.ng.gov

E-ma:'l address

` '(212) 416-3390

Telephone number

(212) 416-8139_
FAXnumber

